Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 11/18/2022 has been received and made of record. 
Claims 2 and 12 have been canceled. Claims 21 and 22 have been added.
Claims 1, 3-11, and 13-22 are pending in Application 17/133,432. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Spotify does not disclose displaying a first suggestion based on a first user’s identity vector to the first user while displaying a different second suggestion based a second user’s identity vector to the second user, that is, that each participant in the real-time chat will receive different content suggestions. 	Examiner respectfully disagrees with Applicant’s interpretation of the claim language. The broadest reasonable interpretation of the limitations does not require that the item presented to the first user not be presented to the second user, merely that a first item be presented to the first user and a second item be presented to the second user (wherein the first and second items differ); this would include having both items presented to both users. Over some period of time, the system of Spotify will suggest and play multiple media items for the group of participants, with a first such item differing from a second such item. Therefore, the claims remain rejected over Spotify and Box. Applicant is advised to amend the claim language to clearly specify that the first user is not presented with the second candidate content item and that the second user is not presented with the first candidate content item. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al. (US 2018/0189408 A1, hereinafter Spotify) in view of De Vansa Vikramaratne et al. (US 2019/0108114 A1, hereinafter Box).

Regarding claim 1, Spotify discloses a content suggestion system for suggesting one or more content items to a client application on a client device (Spotify: Paragraph [0013], “a system and method for enabling use of a media content bot in a social messaging environment that supports group chat. A conversational agent, generally referred to as a ‘bot’, can leverage a user's interaction with the bot, to access a media server, which in turn can determine one or more items of media content appropriate for the user and/or their interaction. During a group chat, the bot can recognize music commands within the context of a particular discussion, and/or utilize music recommendation services provided by a digital media content environment, to determine items of media content appropriate for the group of users and/or their interaction”), the content suggestion system comprising: 
	a content suggestion service (Spotify: Paragraph [0037], “the media server can include a recommendation application program interface (API), which is accessible, e.g., via a HTTP URL, and which provides access to a recommendation engine 252 that provides media content recommendations in response to interactions or conversations with the social messaging environment”);  
	wherein the content suggestion service is configured to, during a real-time chat session between a first user and a second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292” and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”): 
	receive one or more communication events exchanged between the first user and the second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292”, “Group Chat 294”, and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”); 
	determine, using the received one or more communication events, a subject of the real-time chat session (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	obtain a first identity vector of the first user and a second identity vector of the second user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; this necessarily entails obtaining identifying information of each of the users); 
	identify, in the store of content items, a first candidate content item related to the subject of the real-time chat session and associated with a first access vector that satisfies a similarity threshold with the first identity vector of the first user, and a second candidate content item related to the subject of the real-time chat session and associated with a second access vector that satisfies a similarity threshold with the second identity vector of the second user, the second candidate item being different from the first candidate content item (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; the recommendation is understood to be incorporate similarity analysis; the broadest reasonable interpretation of the limitation does not require that the item presented to the first user not be presented to the second user, merely that a first item be presented to the first user and a second item be presented to the second user (wherein the first and second items differ), including having both items presented to both users. Over some period of time, the system of Spotify will suggest and play multiple media items for the group of participants, with a first such item differing from a second such item.); 
	cause an identifier of the first candidate content item to be displayed to the first user in a graphical user interface associated with the real-time chat session on a first client device associated with the first user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”); 
	and cause an identifier of the second candidate content item to be displayed to the second user in a graphical user interface associated with the real-time chat session on a second client device associated with the second user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”; it is understood that the process is performed for multiple users in the group chat environment).

	Spotify does not explicitly disclose a collaborative content management and communication system communicably coupled to the content suggestion service and comprising a store of content items associated with an organization, wherein a respective content item in the store of content items is associated with a respective access vector generated at least in part by analyzing content interactions with the respective content item by one or more users in the organization. 
	However, Box discloses 	and a collaborative content management and communication system communicably coupled to the content suggestion service and comprising a store of content items associated with an organization, wherein a respective content item in the store of content items is associated with a respective access vector generated at least in part by analyzing content interactions with the respective content item by one or more users in the organization (Box: Paragraph [0005], “Modern enterprises can promote the foregoing collaboration activities by using a distributed computing and storage platform (e.g., a cloud-based content management platform) to efficiently and securely provision content access to various individual users and/or collaborative groups of users” and Claim 21, “file-based recommendations from the cloud-based content management platform, at least by: identifying one or more user events that correspond to one or more interactions between a plurality of users and one or more collaboration objects of a cloud-based content management platform; generating recommendations for the particular user, the recommendations based at least in part on the one or more user events”, and Figure 1B with associated description paragraphs [0056]-[0060]). 
	Spotify and Box are analogous art in the same field of endeavor as the instant invention as both are drawn to content recommendation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Box’s enterprise collaborative content management and feature vectors into the system of Spotify to improve collaboration (Box: Paragraph [0008]). 

Spotify-Box teaches 3. The content suggestion system of claim 1, wherein the first identity vector of the first user is based at least in part on a content interaction history of the first user and wherein the second identity vector of the second user is based at least in part on a content interaction history of the second user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; Box: Paragraphs [0054], “When a user takes some sort of action over an item on the screen, aspects of the action are delivered to the cloud-based content collaboration platform as one or more interaction events 125. In some cases, the cloud-based content collaboration platform will process such interaction events 125 so as to generate still further user-specific feed entries 136”, and [0056], “One mechanism to form relationships is based on information that might be present in user histories”).

Spotify-Box teaches 4. The content suggestion system of claim 3, wherein the first identity vector of the first user is based at least in part on a position of the first user in the organization and wherein the second identity vector of the second user is based at least in part on a position of the second user in the organization (Box: Paragraph [0056], “One mechanism to form relationships is based on information that might be present in user histories or profiles (e.g., enterprise affiliation, department affiliation, project assignments, etc.)”).

Spotify-Box teaches 5. The content suggestion system of claim 1, wherein determining the subject of the real-time chat session comprises at least one of: 
	analyzing the received one or more communication events to determine a semantic content of the received one or more communication events (Spotify: Paragraph [0047], “the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	or obtaining a user-defined topic of the real-time chat session.

Spotify-Box teaches 6. The content suggestion system of claim 1, wherein the respective access vector of the respective content item is based at least in part on: 
	an interaction with the respective content item by a third user different from the first user and the second user (Box: Paragraph [0056], “Another mechanism to form relationships between users, files, folders and/or other collaboration objects is to form and maintain logical clusters based on observed user activities”; Spotify: Figure 5, “Group Chat 294” wherein at three users are shown); 
	and a position of the third user in the organization (Box: Paragraph [0056], “One mechanism to form relationships is based on information that might be present in user histories or profiles (e.g., enterprise affiliation, department affiliation, project assignments, etc.)”).

Regarding claim 7, Spotify discloses a content suggestion system for suggesting one or more content items to a client application on a client device (Spotify: Paragraph [0013], “a system and method for enabling use of a media content bot in a social messaging environment that supports group chat. A conversational agent, generally referred to as a ‘bot’, can leverage a user's interaction with the bot, to access a media server, which in turn can determine one or more items of media content appropriate for the user and/or their interaction. During a group chat, the bot can recognize music commands within the context of a particular discussion, and/or utilize music recommendation services provided by a digital media content environment, to determine items of media content appropriate for the group of users and/or their interaction”), the content suggestion system comprising: 
	a content suggestion service (Spotify: Paragraph [0037], “the media server can include a recommendation application program interface (API), which is accessible, e.g., via a HTTP URL, and which provides access to a recommendation engine 252 that provides media content recommendations in response to interactions or conversations with the social messaging environment”); 
	wherein the content suggestion service is configured to, during a real-time chat session between a first user and a second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292” and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”): 
	receive one or more communication events exchanged between the first user and the second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292”, “Group Chat 294”, and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”); 
	determine, using the received one or more communication events, a subject of the real-time chat session (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	obtain a first identity vector of the first user and a second identity vector of the second user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; this necessarily entails obtaining identifying information of each of the users); 
	identify, in the store of content items, a first candidate content item related to the subject of the real-time chat session and associated with a first access vector that satisfies a similarity threshold with the first identity vector of the first user, and a second candidate content item related to the subject of the real-time chat session and associated with a second access vector that satisfies a similarity threshold with the second identity vector of the second user, the second candidate item being different from the first candidate content item (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; the recommendation is understood to be incorporate similarity analysis; the broadest reasonable interpretation of the limitation does not require that the item presented to the first user not be presented to the second user, merely that a first item be presented to the first user and a second item be presented to the second user (wherein the first and second items differ), including having both items presented to both users. Over some period of time, the system of Spotify will suggest and play multiple media items for the group of participants, with a first such item differing from a second such item.); 
	cause an identifier of the first candidate content item to be displayed to the first user in a graphical user interface associated with the real-time chat session on a first client device associated with the first user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”); 
	and cause an identifier of the second candidate content item to be displayed to the second user in a graphical user interface associated with the real-time chat session on a second client device associated with the second user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”; it is understood that the process is performed for multiple users in the group chat environment).

	Spotify does not explicitly disclose a collaborative content management and communication system communicably coupled to the content suggestion service and comprising: 
	content items associated with an organization; 
	and a multi-dimensional association graph defining associations between the content items and users in the organization, a respective association between a respective content item and a respective user generated at least in part by analyzing a content interaction history between the respective content item and the respective user; 
	analyze the multi-dimensional association graph to identify, based at least in part on the associations between the content items and the users in the organization, a set of candidate content items.
	However, Box discloses 	a collaborative content management and communication system communicably coupled to the content suggestion service and comprising a store of content items associated with an organization and a multi-dimensional association graph defining associations between the content items and users in the organization, a respective association between a respective content item and a respective user generated at least in part by analyzing a content interaction history between the respective content item and the respective user  (Box: Paragraph [0005], “Modern enterprises can promote the foregoing collaboration activities by using a distributed computing and storage platform (e.g., a cloud-based content management platform) to efficiently and securely provision content access to various individual users and/or collaborative groups of users”, Paragraph [0074], “foregoing data structures might be logically represented in a graph that comprises nodes (e.g., event objects) and edges (e.g., pairwise relationships between the event objects”, and Claim 21, “file-based recommendations from the cloud-based content management platform, at least by: identifying one or more user events that correspond to one or more interactions between a plurality of users and one or more collaboration objects of a cloud-based content management platform; generating recommendations for the particular user, the recommendations based at least in part on the one or more user events”, and Figure 1B with associated description paragraphs [0056]-[0060]) along with analyzing the multi-dimensional association graph to identify, based at least in part on the associations between the content items and the users in the organization, a set of candidate content items (Box: Paragraphs [0074] and [0083], “foregoing data structures might be logically represented in a graph that comprises nodes (e.g., event objects) and edges (e.g., pairwise relationships between the event objects… Such selected user events can be logically represented in a selected event data graphical representation 404 (e.g., an event graph data structure). As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to event objects, such as user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, and “fN”). The edges (e.g., arcs, lines, etc.) between the nodes represent the pairwise relationships between the nodes. Such object relationships can have certain characteristics and/or attributes associated with them. For example, and as indicated in the figure, the object relationships are associated with at least the “time” attribute (e.g., “t1”, “t2”, “t3”, “t4”, “t5”, “t7”, “t8”, and “t9”) to characterize the time of a user event involving the user objects and/or content objects were acted on as a result of the specific relationship. The object relationships might further be associated with the interaction type (e.g., “create”, “edit”, “view”, “comment”, “invite”, etc.) of the corresponding user event”). 
	Spotify and Box are analogous art in the same field of endeavor as the instant invention as both are drawn to content recommendation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Box’s enterprise collaborative content management and feature vectors/graphs into the system of Spotify to improve collaboration (Box: Paragraph [0008]). 

Spotify-Box teaches 8. The content suggestion system of claim 7, wherein the content interaction history between the respective content item and the respective user includes at least one of an access of the respective content item by the respective user, an edit of the respective content item by the respective user, a comment on the respective content item by the respective user, or an authoring of the respective content item by the respective user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history”; Box: Paragraph [0083], “The object relationships might further be associated with the interaction type (e.g., “create”, “edit”, “view”, “comment”, “invite”, etc.) of the corresponding user event”).

Spotify-Box teaches 9. The content suggestion system of claim 7, wherein: 
	obtaining the first identity vector of the first user comprises analyzing the multi-dimensional association graph to identify (Box: Paragraph [0083] and Claim 21): 
	a third set of content items with which the first user has interacted (Box: Paragraph [0083]); 
	and one or more attributes of each of the third set of content items (Box: Paragraph [0083], “Such selected user events can be logically represented in a selected event data graphical representation 404 (e.g., an event graph data structure). As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to event objects, such as user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, and “fN”). The edges (e.g., arcs, lines, etc.) between the nodes represent the pairwise relationships between the nodes. Such object relationships can have certain characteristics and/or attributes associated with them. For example, and as indicated in the figure, the object relationships are associated with at least the “time” attribute (e.g., “t1”, “t2”, “t3”, “t4”, “t5”, “t7”, “t8”, and “t9”) to characterize the time of a user event involving the user objects and/or content objects were acted on as a result of the specific relationship. The object relationships might further be associated with the interaction type (e.g., “create”, “edit”, “view”, “comment”, “invite”, etc.) of the corresponding user event”).

Spotify-Box teaches 10. The content suggestion system of claim 9, wherein obtaining the first identity vector further comprises generating the first identity vector based at least in part on the one or more attributes of each of the third set of content items (Box: Paragraph [0083], “Such selected user events can be logically represented in a selected event data graphical representation 404 (e.g., an event graph data structure). As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to event objects, such as user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, and “fN”). The edges (e.g., arcs, lines, etc.) between the nodes represent the pairwise relationships between the nodes. Such object relationships can have certain characteristics and/or attributes associated with them. For example, and as indicated in the figure, the object relationships are associated with at least the “time” attribute (e.g., “t1”, “t2”, “t3”, “t4”, “t5”, “t7”, “t8”, and “t9”) to characterize the time of a user event involving the user objects and/or content objects were acted on as a result of the specific relationship. The object relationships might further be associated with the interaction type (e.g., “create”, “edit”, “view”, “comment”, “invite”, etc.) of the corresponding user event”).

Spotify-Box teaches 11. The content suggestion system of claim 9, wherein the one or more attributes include one or more of: 
	a content type; 
	a technical rating; 
	a file storage location; 
	and an associated department within the organization (Box: Paragraph [0056], “One mechanism to form relationships is based on information that might be present in user histories or profiles (e.g., enterprise affiliation, department affiliation, project assignments, etc.).”).

Regarding claim 13, Spotify discloses a content suggestion system for suggesting one or more content items to a client application on a client device (Spotify: Paragraph [0013], “a system and method for enabling use of a media content bot in a social messaging environment that supports group chat. A conversational agent, generally referred to as a ‘bot’, can leverage a user's interaction with the bot, to access a media server, which in turn can determine one or more items of media content appropriate for the user and/or their interaction. During a group chat, the bot can recognize music commands within the context of a particular discussion, and/or utilize music recommendation services provided by a digital media content environment, to determine items of media content appropriate for the group of users and/or their interaction”), the content suggestion system comprising: 
	a content suggestion service (Spotify: Paragraph [0037], “the media server can include a recommendation application program interface (API), which is accessible, e.g., via a HTTP URL, and which provides access to a recommendation engine 252 that provides media content recommendations in response to interactions or conversations with the social messaging environment”); 
	wherein the content suggestion service is configured to: 
	generate associations between the content items and users by analyzing content interaction histories of a plurality of users (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; this necessarily entails obtaining identifying information of the user); 
	and during a real-time chat session between a first user and a second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292” and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”): 
	receive one or more communication events exchanged between the first user and the second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292”, “Group Chat 294”, and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”); 
	determine, using the received one or more communications, a subject of the real-time chat session (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	obtain a first identity vector of the first user and a second identity vector of the second user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; this necessarily entails obtaining identifying information of each of the users); 
	identify, in the store of content items, a first candidate content item related to the subject of the real-time chat session and associated with a first access vector that satisfies a similarity threshold with the first identity vector of the first user, and a second candidate content item related to the subject of the real-time chat session and associated with a second access vector that satisfies a similarity threshold with the second identity vector of the second user, the second candidate item being different from the first candidate content item (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; the recommendation is understood to be incorporate similarity analysis; the broadest reasonable interpretation of the limitation does not require that the item presented to the first user not be presented to the second user, merely that a first item be presented to the first user and a second item be presented to the second user (wherein the first and second items differ), including having both items presented to both users. Over some period of time, the system of Spotify will suggest and play multiple media items for the group of participants, with a first such item differing from a second such item.); 
	cause an identifier of the first candidate content item to be displayed to the first user in a graphical user interface associated with the real-time chat session on a first client device associated with the first user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”); 
	and cause an identifier of the second candidate content item to be displayed to the second user in a graphical user interface associated with the real-time chat session on a second client device associated with the second user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”; it is understood that the process is performed for multiple users in the group chat environment).

	Spotify does not explicitly disclose a collaborative content management and communication system communicably coupled to the content suggestion service and comprising content items associated with an organization and a multi-dimensional association graph for users in an organization, 
	However, Box discloses a collaborative content management and communication system communicably coupled to the content suggestion service and comprising a store of content items associated with an organization and a multi-dimensional association graph defining associations between the content items and users in the organization (Box: Paragraph [0005], “Modern enterprises can promote the foregoing collaboration activities by using a distributed computing and storage platform (e.g., a cloud-based content management platform) to efficiently and securely provision content access to various individual users and/or collaborative groups of users”, Paragraph [0074], “foregoing data structures might be logically represented in a graph that comprises nodes (e.g., event objects) and edges (e.g., pairwise relationships between the event objects”, and Claim 21, “file-based recommendations from the cloud-based content management platform, at least by: identifying one or more user events that correspond to one or more interactions between a plurality of users and one or more collaboration objects of a cloud-based content management platform; generating recommendations for the particular user, the recommendations based at least in part on the one or more user events”, and Figure 1B with associated description paragraphs [0056]-[0060]) along with analyzing the multi-dimensional association graph to identify, based at least in part on the associations between the content items and the users in the organization, a set of candidate content items (Box: Paragraphs [0074] and [0083], “foregoing data structures might be logically represented in a graph that comprises nodes (e.g., event objects) and edges (e.g., pairwise relationships between the event objects… Such selected user events can be logically represented in a selected event data graphical representation 404 (e.g., an event graph data structure). As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to event objects, such as user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, and “fN”). The edges (e.g., arcs, lines, etc.) between the nodes represent the pairwise relationships between the nodes. Such object relationships can have certain characteristics and/or attributes associated with them. For example, and as indicated in the figure, the object relationships are associated with at least the “time” attribute (e.g., “t1”, “t2”, “t3”, “t4”, “t5”, “t7”, “t8”, and “t9”) to characterize the time of a user event involving the user objects and/or content objects were acted on as a result of the specific relationship. The object relationships might further be associated with the interaction type (e.g., “create”, “edit”, “view”, “comment”, “invite”, etc.) of the corresponding user event”). 
	Spotify and Box are analogous art in the same field of endeavor as the instant invention as both are drawn to content recommendation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Box’s enterprise collaborative content management and feature vectors/graphs into the system of Spotify to improve collaboration (Box: Paragraph [0008]). 

Spotify-Box teaches 14. The content suggestion system of claim 13, wherein the content suggestion service is further configured to, after generating the multi-dimensional association graph, generate an updated multi-dimensional association graph by analyzing new content interaction histories of the plurality of users in the organization (it is understood that the graphs and associations are updated over time in both Spotify and Box; see especially Spotify: Paragraph [0040] and Box: Paragraph [0036]).

Spotify-Box teaches 15. The content suggestion system of claim 13, wherein the first identity vector of the first user is based at least in part on a content interaction history of the first user and wherein the second identity vector of the second user is based at least in part on a content interaction history of the second user (Spotify: Paragraph [0040], “recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations; or other types of criteria”).

Spotify-Box teaches 16. The content suggestion system of claim 15, wherein the identity vector of the first user is based at least in part on a position of the first user in the organization (Box: Paragraph [0049], “Each summary entry might include a user identification (e.g., User1, UserN), an indication of the user's enterprise, department or project affiliation (e.g., Engineering Dept, Finance Dept.)”).

Regarding claim 17, Spotify teaches a content suggestion system for suggesting one or more content items to a client application on a client device (Spotify: Paragraph [0013], “a system and method for enabling use of a media content bot in a social messaging environment that supports group chat. A conversational agent, generally referred to as a ‘bot’, can leverage a user's interaction with the bot, to access a media server, which in turn can determine one or more items of media content appropriate for the user and/or their interaction. During a group chat, the bot can recognize music commands within the context of a particular discussion, and/or utilize music recommendation services provided by a digital media content environment, to determine items of media content appropriate for the group of users and/or their interaction”), the content suggestion system comprising: 
	a content suggestion service (Spotify: Paragraph [0037], “the media server can include a recommendation application program interface (API), which is accessible, e.g., via a HTTP URL, and which provides access to a recommendation engine 252 that provides media content recommendations in response to interactions or conversations with the social messaging environment”); 
	wherein the content suggestion service is configured to, during a real-time communication session between a first user and a second user (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292” and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”): 
	receive one or more communication events exchanged between the first user and the second user during the real-time communication session (Spotify: Figure 5 and Paragraph [0070], “Interact with Group Chat 292”, “Group Chat 294”, and “During Interaction/Conversation with Group Chat, access Media Content Environment 295”); 
	determine a first query based at least in part on: 
	the one or more communication events (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	and an identifier of the first user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”); 
	and determine a second query based at least in part on: 
	the one or more communication events (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”); 
	and an identifier of the second user (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”); 
	query the collaborative content management and communication system using the first query and the second query (Spotify: Paragraph [0038], “during the interaction 248 by a user with the social messaging environment, the messaging application or bot can access the media server, via the recommendation API, and provide a user interaction information 245, to the recommendation engine, for its use in determining a media content recommendation 249, and populating 250 the media delivery component or streaming service with the recommended media content 251”; multiple queries are performed, as evidenced by “Group Chat 294” in Figure 5.); 
	receive, from the collaborative content management and communication system and in response to the first query, a first set of candidate content items related to the first query (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”); 
	receive, from the collaborative content management and communication system and in response to the second query, a second set of candidate content items related to the second query, the second set of candidate content items different from the first set of candidate content items (Spotify: Paragraph [0040], “the recommendation engine can determine a media content recommendation based on criteria such as, for example, a user's prior listening history, or favorite media content; other user characteristics such as demographic information; external-sourced information, such as the current weather at the user's locations”; the broadest reasonable interpretation of the limitation does not require that the item presented to the first user not be presented to the second user, merely that a first item be presented to the first user and a second item be presented to the second user (wherein the first and second items differ), including having both items presented to both users. Over some period of time, the system of Spotify will suggest and play multiple media items for the group of participants, with a first such item differing from a second such item.); 
	cause a first identifier of a first content item from the first set of candidate content items to be displayed to the first user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”); 
	and cause a second identifier of a second content item from the second set of candidate content items to be displayed to the second user (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”; the system of Spotify performs additional recommendation queries throughout the chat)).
	Spotify does not explicitly disclose a collaborative content management and communication system communicably coupled to the content suggestion service and comprising content items associated with an organization.
	However, Box discloses a collaborative content management and communication system communicably coupled to the content suggestion service and comprising content items associated with an organization (Box: Paragraph [0005], “Modern enterprises can promote the foregoing collaboration activities by using a distributed computing and storage platform (e.g., a cloud-based content management platform) to efficiently and securely provision content access to various individual users and/or collaborative groups of users”, Paragraph [0074], “foregoing data structures might be logically represented in a graph that comprises nodes (e.g., event objects) and edges (e.g., pairwise relationships between the event objects”, and Claim 21, “file-based recommendations from the cloud-based content management platform, at least by: identifying one or more user events that correspond to one or more interactions between a plurality of users and one or more collaboration objects of a cloud-based content management platform; generating recommendations for the particular user, the recommendations based at least in part on the one or more user events”, and Figure 1B with associated description paragraphs [0056]-[0060]). 
	Spotify and Box are analogous art in the same field of endeavor as the instant invention as both are drawn to content recommendation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Box’s enterprise collaborative content management and feature vectors/graphs into the system of Spotify to improve collaboration (Box: Paragraph [0008]). 

Spotify-Box teaches 18. The content suggestion system of claim 17, wherein the operation of determining the first query includes performing a natural language processing operation on the one or more communication events to determine a subject of the one or more communication events (Spotify: Paragraph [0047], “a bot can be configured to scan for particular keywords within a text received as user input during a conversation with the bot, and respond accordingly to those keywords. Alternatively, the bot can be configured to employ natural language processing (NLP), to extract semantic or other useful information from the conversational text”).

Spotify-Box teaches 19. The content suggestion system of claim 17, wherein the content suggestion service is further configured to, after causing the first identifier of the first content item to be displayed to the first user: 
	receive one or more subsequent communication events exchanged between the first user and the second user during the real-time communication session; 
	determine a third query based at least in part on: 
	the one or more subsequent communication events; 
	and the identifier of the first user; 
	query the collaborative content management and communication system using the third query; 
	receive, from the collaborative content management and communication system and in response to the third query, a third set of candidate content items related to the third query, the third set of candidate content items different from the first set of candidate content items; 
	and cause a third identifier of a third content item from the third set of candidate content items to be displayed to the first user (Box: Figure 1A2 Element 151 and Paragraph [0048]; the system of Box updates stream recommendations over time, performing a second, third, etc. query accordingly; Spotify: Figure 5 “Group Chat 294”; the system of Spotify performs additional recommendation queries throughout the chat).

Spotify-Box teaches 20. The content suggestion system of claim 19, wherein: 
	the first identifier of the first content item is displayed to the first user while the one or more communication events are displayed to the first user (Box: Figure 1A2 Element 151 and Paragraph [0048]); 
	and the third identifier of the third content item is displayed to the first user while the one or more additional communication events are displayed to the first user (Box: Figure 1A2 Element 151 and Paragraph [0048]; multiple content recommendations are displayed within a feed including recent communication events).

Spotify-Box teaches 21/22. the content suggestion system of claim 7/13, wherein the content suggestion service is configured to: determine a second subject in the real-time chat session; analyze the multi-dimensional association graph to identify, based at least in part on the associations between the content items and the users in the organization, a third set of content items related to the second subject of the real-time chat session and to the first identity vector, and a fourth set of content items related to the second subject of the real-time chat session and to the second identity vector; cause an identifier of at least one content item of the third set of content items to be displayed to the first user, on the first client device, in the first graphical user interface associated with the real-time chat session; cause an identifier of at least one content item of the fourth set of content items to be displayed to the second user, on the second client device, in the second graphical user interface associated with the real-time chat session; and save the identifiers of the at least one content item of the first set of content items, the at least one content item of the second set of content items, the at least one content item of the third set of content items, and the at least one content item of the fourth set of content items in the chat transcript (Spotify: Paragraph [0021], “media options are being prepared for display on a user interface, e.g., as media tiles or thumbnails”, and Figure 5, “Group Chat 294” containing “Media Content Bot: (Bot Dialog)”; it is understood that the process is performed for multiple users in the group chat environment and is repeated over time, with the identified content items becoming part of the displayed chat logs/transcripts).



Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (US 2022/0222304 A1) discloses a content recommendation system for chatrooms that uses topics and user entered data. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453